JOHN R. BROWN, Circuit Judge,
concurring.
I concur in the scholarly opinion of Judge Johnson, but I have these observations to emphasize certain things.
First, Zaire Gulf has not sought indemnity/contribution1 from BOS, so that question is not strictly presented to us. The opinion does not jeopardize any such rights by Zaire Gulf. Contrary to some suggestions on oral argument, the fact that Zaire Gulf settled with Hardy would not forbid Zaire Gulf from seeking indemnity/contribution from BOS.
From the viewpoint of maritime law, this is important since in the run-of-the-mill cases, especially in admiralty, a party exposed to serious liabilities will often wish to settle with the claimant with reservation or expectancy of the right to claim indemnity/contribution from non-settling parties. Any contrary rule would discourage settlements or interfere with exploration of settlement possibilities. The shoe might be on the other foot when a non-settling party seeks indemnity/contribution against a set-tlor. See Restatement (Second) of Torts and the Court’s Opinion at p. 836.
Second, and more important, the court suggests, in n. 15, that the court en banc should perhaps resolve the conflict between Leger2 and Hernandez.3 I would urge that it is imperative that the court en banc consider and determine this problem. To the cases listed in n. 15, must now be added Constructores Tecnicos, S. de R.L. v. Sea-Land Serv., Inc., 945 F.2d 841 (5th Cir.1991). This opinion, as does Leger, shows, *837as a matter of simple arithmetic, that use of the Leger formula may, and often does, award more than 100% of the damages sustained by the plaintiff-victim of the tort. Such a result is forbidden by Hernandez, and by Edmonds v. Compagnie Generate Transatlantique, 443 U.S. 256, 99 S.Ct. 2753, 61 L.Ed.2d 521 (1979). Those on the firing line — not only district judges, but counsel trying to work out acceptable settlements — need to know which rule will apply. This is so since the net result in terms of dollars may be considerable to the parties. We cannot have it both ways.

. I use this term loosely; not to suggest that such remedies are substantively available, but merely as description if, substantively, either one or both is available.


. Leger v. Drilling Well Control, Inc., 592 F.2d 1246 (5th Cir.1979).


. Hernandez v. M/V RAJAAN, 841 F.2d 582 (5th Cir.), cert. denied, 488 U.S. 981, 109 S.Ct. 530, 102 L.Ed.2d 562 (1988).